Citation Nr: 0204087	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  01-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed bursitis of 
the shoulder.

2.  Entitlement to service connection for a claimed left knee 
disorder.

3.  Entitlement to service connection for claimed sinusitis.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative joint and/or disc disease 
of the cervical spine.

5.  Entitlement to an increased (compensable) evaluation for 
the service-connected defective hearing in the left ear.

(The claims of service connection for bursitis of the 
shoulders, a left knee disorder, and sinusitis, as well as 
the claim for an increased rating for the service-connected 
degenerative disc and/or joint disease of the cervical spine 
will be the subjects of a decision that will be promulgated 
at a later date.)  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to March 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision by the RO.  

In that decision, the RO granted service connection for 
defective hearing in the left ear and degenerative disc 
disease of the cervical spine, assigning a noncompensable and 
10 percent evaluation, respectively.  

The Board is undertaking additional development with respect 
to the claims of service connection for bursitis of the 
shoulders, a left knee disorder and sinusitis, as well as the 
claim for an increased rating for the service-connected 
degenerative disc and/or joint disease of the cervical spine, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  

When the requested development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board then will prepare and promulgate a separate 
decision addressing these issues.

Finally, based on various statements contained in the file, 
it is unclear whether the veteran wishes to pursue claims of 
service connection for a right elbow disorder, a right knee 
disorder, right ear hearing loss, and "Persian Gulf 
Syndrome."  Inasmuch as these matters have not been developed 
or certified for appellate review, they are referred to the 
RO for appropriate action.  



FINDING OF FACT

The veteran currently is shown to exhibit Level I hearing in 
his service-connected left ear; for rating purposes; the 
veteran's nonservice-connected right ear is assigned a Level 
I designation.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected defective hearing in the left ear are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. 4.7, 4.85 including Diagnostic Code 6100 
(2001).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

At the time of an inservice audiometric examination in 
February 1999, it was reported that the veteran's hearing 
loss had first been noted on a routine physical examination 
in 1998.  According to the veteran, he experienced an 
occasional dull ache in his left ear.  When further 
questioned, the veteran stated that he perceived no hearing 
loss, though there was some "occasional fullness" in his ear.  

The veteran denied the presence of vertigo or balance 
problems, and likewise denied any problems with tinnitus.  
The clinical assessment was that of stable high frequency 
sensorineural hearing loss in the left ear.  

On service separation examination in February 1999, the 
veteran gave a history of having a hearing loss.  An 
audiometric evaluation conducted as part of the veteran's 
service separation examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
5
5
5
10
LEFT
10
10
5
5
70
75

The pertinent diagnosis noted was that of left ear hearing 
loss.  

In November 2000, a VA audiometric examination was 
accomplished when the veteran complained of having a hearing 
problem in his left ear, which he attributed to his duties 
while in the Navy.  According to the veteran, during that 
time, he worked as a lithographer, with exposure to excessive 
noise from high speed air-fed folders and other printing 
press machinery.  

The veteran stated that, while he did wear ear protection, 
his hearing was somewhat "dulled" after work.  When further 
questioned, the veteran reported having had mandatory weapons 
training for approximately two weeks a year during the period 
from 1984 to 1999.  Additionally noted was treatment for an 
ear infection when the veteran was told that he had an 
"imploded eardrum."  According to the veteran, he experienced 
his greatest difficulty hearing when people spoke to him on 
his left side.  At the time of examination, the veteran 
denied the presence of tinnitus.  

An audiometric examination revealed pure tone air conduction 
threshold levels in the veteran's left ear at the frequencies 
1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz of 
10 decibels, 5 decibels, 10 decibels, and 65 decibels, 
respectively, for a pure tone average of 23 decibels, with 
speech discrimination ability of 96 percent.  The pure tone 
responses were considered to be within normal limits through 
3,000 Hertz, with a moderately severe sensorineural drop 
thereafter in the left ear.  The pertinent diagnosis was that 
of moderately severe high frequency sensorineural drop after 
3,000 Hertz in the left ear.  

On VA ear, nose and throat examination in November 2000, the 
veteran complained of having recently decreased hearing, as 
well as an occasional "watery noise" in his left ear.  
According to the veteran, he sometimes "missed alarms" and 
had difficulty understanding commands while in service.  

An examination of the veteran's ears revealed patent external 
auditory canals and normal translucent mobile tympanic 
membranes.  The pertinent diagnosis was that of moderate 
sensorineural hearing loss in the left ear at 4,000 Hertz.  


Analysis

As regards the veteran's claim for an increased evaluation 
for service-connected defective hearing in the left ear, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The Board observes that, effective on June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As there is no indication that the Secretary has precluded 
application of either the "old" or "amended" version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
service-connected defective hearing be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999, changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  

However, in the case at hand, the disability in question 
(hearing loss) does not fall within those sections of the 
rating schedule which underwent substantive change.  
Accordingly, for practical purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
hearing loss may be determined under either the "old" or 
"new" schedular criteria.  

In the present case, service connection and an initial 
noncompensable evaluation for the veteran's service-connected 
left ear hearing loss was made effective on April 1, 1999, 
the date following the veteran's discharge from service.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The evaluation of unilateral defective hearing range from 
noncompensable to 10 percent is based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity to Level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. 
§§ 3.383, 4.85 including Diagnostic Code 6100 (2001).  

In the present case, during the veteran's period of active 
service, he developed a high frequency sensorineural hearing 
loss in his left ear.  On VA audiometric examination in 
November 2000, clinical findings were consistent with Level I 
hearing in the veteran's service-connected left ear.  

Absent the presence of total deafness in both ears, the 
veteran's nonservice-connected right ear is considered to 
have Level I hearing for rating purposes.  See 38 C.F.R. 
§§ 3.383, 4.85 (2001).  

The Board notes that evaluations of service-connected 
defective hearing are based for the most part on a mechanical 
application of the rating schedule.  See Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

Under the circumstances of this case, a compensable rating 
for the veteran's service-connected left ear hearing loss 
currently is not for application.  Accordingly, an increased 
rating is not warranted.  38 C.F.R. 4.85 including Diagnostic 
Code 6100 (2001).  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and its implementing regulations, as 
those provisions impact upon the adjudication of the 
veteran's current claim.  

However, following a thorough review of the record, the Board 
is satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claim.  

This is to say that the VA has made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  He has also been afforded sufficient 
opportunity to submit evidence to support his claim.  

Under such circumstances, no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by the aforementioned legislation in 
connection with his claim for increase.  




ORDER

An increased rating for the service-connected defective 
hearing in the left ear is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

